DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the After Final Consideration Program 2.0 (AFCP2) filed on May 16, 2022.   The applicant’s amendments have been entered.
Claims 1 – 20 are pending.
Double Patenting Analysis
The applicant’s amendments, as entered, render the claimed invention to be patently distinct from patent application 16/586596 (now U.S. Patent 11,288,310)) and co-pending application 16/586473.  Therein the non-statutory Double Patenting rejections of the prior office action are withdrawn.  
35 USC § 101 Analysis 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to content surfacing using a messaging application to retrieve a first content item where a first view count is obtained for the first content item and a determination is made to check that the first view count corresponds to trending content.  The first content item is presented to a user in a presentation arrangement of a graphical user interface with a first indication of the first view count. The first indication has a first visual attribute representing trending content. The first and second content items are presented simultaneously with the first and second indications. The first view count is updated dynamically as the user browses content items in the presentation arrangement.  The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement for improving the efficiency of using an electronic device executing the messaging application by reducing the number of screens and interfaces a user has to navigate through to find content to consume. The playback can automatically be paused when the user performs the gesture to provide a reaction or the content can continue to be played back while the user inputs the reaction.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Thaker et al. (U.S. 2018/0189030 A1; herein referred to as Thaker) in view of Hendrickson et al. (U.S. 2016/0359993 A1; herein referred to as Hendrickson) in further view of Nichizawa et al. (U.S. 2014/0157149 A1; herein referred to as Nichizawa does not teach separately  or in combination, a method, system, and article of manufacture for receiving a first content item and obtaining a first view count that corresponds to trending content so that the first content item is presented to a user in a presentation arrangement of a graphical user interface with a first indication of the first view count, the first indication having a first visual attribute representing trending content, the first view count being presented at a first display position, and thereafter receiving an update to the first view count to generate an updated first view count for the first content item, and generating a first animation that represents the update to the first view count, the first animation comprising simultaneous representations of the first view count for the first content item and the updated first view count for the first content item, and the generating the first animation comprising: moving the first view count from the first display position vertically to a second display position, and concurrently with moving the first view count to the second display position, displaying the updated first view count at a third display position relative to the second display position,  and after a threshold time period, removing the first view count from being displayed at the second display position and moving the updated first view count from the third display position to the first display position.
Thaker is directed to systems, methods, and non-transitory computer-readable media for  determining at least a first category of content items and a second category of content items to be included in a content feed for a user so that a ranking for content items included in the first category is determined and a ranking for content items included in the second category is also determined so therein an interface that presents the content feed including one or more ranked content items from the first category and one or more ranked content items from the second category is provided.
Hendrickson is directed to a system and method for trend detection in a messaging platform where a trend detection model is selected and a time series having a plurality of instances of social data is received, wherein the instances of social data share a countable parameter, and a count is made of occurrences of countable parameters in each instance of social data assigned to that bin and a trend detected based at least in part on the trend detection model and on the count for each bin
Nichizawa is directed to a system and method for displaying comments related to content being presented to a user and posting comments on a posting site.
In particular, the cited prior art, separately or in combination, does not teach an ordered combination to content surfacing using a messaging application where the view count for trending content is updated in real time on a graphical user interface.  Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Thaker which teaches a first content item ((see ¶ [0028]) obtaining a first view count for the first content item (see ¶ [0035]) presenting the first content item to a user in a presentation arrangement of a graphical user interface with a first indication of the first view count (see ¶ [0040]) , the first indication having a first visual attribute representing trending content (“ . . . see Fig. 3 ¶ [0044])  but does not teach elements of the claimed invention that provides for updating and re-positioning the first view count when it corresponds to trending content.  When considering prior art Hendrickson in combination with Thaker, the combination teaches determining that the first view count corresponds to trending content (see  ¶ [0082])  but does not teach elements of the claimed invention that provides for updating and re-positioning the first view count to different display positions to generate an animation to provide a real time update to the view count.  When considering prior art Nichizawa in combination with Thaker and Hendrickson, the combination teaches receiving an update to the first view count to generate an updated first view count for the first content item (see ¶ [0202]) and generating a first animation (e.g. highlighting) that represents the update to the first view count(see Fog. 25, ¶ [0206]) , the first animation comprising simultaneous representations of the first view count (e.g. view count field) for the first content item and the updated first view count (e.g. view count change field 166) for the first content item (see ¶ [0205]), but the combination does not detail generating an animation to provide a real time update to the view count, as required in the claimed invention.
Therein, the limitations as recited, (the generating the first animation comprising: moving the first view count from the first display position vertically to a second display position; concurrently with moving the first view count to the second display position, displaying the updated first view count at a third display position relative to the second display position; and after a threshold time period, removing the first view count from being displayed at the second display position and moving the updated first view count from the third display position to the first display position) and as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application(see pages 55 – 56:  ¶ ¶ [0134-0135], Fig. 7B) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 - 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444